                   Case 2:18-cv-01543-RAJ Document 93 Filed 01/09/19 Page 1 of 5




 1                                                    THE HONORABLE RICHARD A. JONES
 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE
 9    BOMBARDIER INC.,
                                                  No. 2:18-cv-1543 RAJ
10
                             Plaintiff,
                                                  DEFENDANT MITSUBISHI AIRCRAFT
11    v.                                          CORPORATION AMERICA INC.’S SUR-
                                                  REPLY AND MOTION TO STRIKE
12    MITSUBISHI AIRCRAFT                         FOOTNOTE 1 FROM PLAINTIFF’S
      CORPORATION, MITSUBISHI                     REPLY IN SUPPORT OF MOTION FOR
13    AIRCRAFT CORPORATION AMERICA                PRELIMINARY INJUNCTION
14    INC., et al.,
                                                  NOTE ON MOTION CALENDAR:
                                                  Friday, January 4, 2019
15                           Defendants.

16

17

18

19

20

21

22

23

24

25

26

      MITAC AMERICA’S MOTION TO STRIKE FN 1
                                                                         Perkins Coie LLP
      (No. 2:18-cv-1543 RAJ)                                     1201 Third Avenue, Suite 4900
                                                                   Seattle, WA 98101-3099
                                                                     Phone: 206.359.8000
     142817332.1                                                      Fax: 206.359.9000
                   Case 2:18-cv-01543-RAJ Document 93 Filed 01/09/19 Page 2 of 5




 1            To its credit, the Western District of Washington remains a jurisdiction where civility and
 2   professionalism are the norm, not the exception. Casual and spurious allegations of professional
 3   misconduct, common in some other jurisdictions, are thankfully still rare here. For that reason,
 4   when they do occur, they require an immediate answer. Accordingly, Defendant Mitsubishi
 5   Aircraft Corporation America (“MITAC America”) moves to strike footnote 1 of Bombardier’s
 6   Reply to Mitsubishi Aircraft Corporation America’s Opposition to Plaintiff’s Motion for
 7   Preliminary Injunction (“Reply Br.”).
 8            In footnote 1, Bombardier accuses MITAC America’s counsel of “knowingly” making a
 9   “false statement” to this Court in violation of Washington Rule of Professional Conduct
10   3.3(a)(1). The supposedly “false” statement—which, to be clear, MITAC America’s counsel
11   stands behind 100%—is that the true and primary purpose of Bombardier’s lawsuit and its
12   motion for preliminary injunction is to stifle and restrain lawful competition, including the free
13   labor market that allows aerospace employees to seek out better employment opportunities.
14            Bombardier characterizes the supposedly “false” statement as having no “plausible
15   support.” For the Court’s convenience, some of the record support for MITAC America’s
16   position is quoted below, starting with Bombardier’s own words:
17                 “[W]e are hereby formally putting you on notice to immediately . . . [c]ease the
                    solicitation, directly or indirectly, of our employees, . . . [and r]equire all former
18                  employees of Bombardier to sign agreements undertaking not to solicit employees of
19                  Bombardier." (Dkt. 1-18 at 5-6)
                   “I am seeking your assistance in ensuring that this practice of soliciting and hiring
20                  Bombardier key flight testing employees ceases immediately. . .” (Dkt. 1-14 at 2-3)
21                 “You will understand that conducting massive solicitation that could result in a
                    significant number of key employees leaving Bombardier and joining MHI may have
22                  severe and detrimental consequences on Bombardier's business . . .” (Dkt. 1-15 at 2)
23                 “Last August, I wrote to inform you that MHI has been engaging in massive
                    solicitation of Bombardier engineers and asked that MHI ceases such solicitation
24                  which is contrary to the relationship of trust that must prevail between close business
25

26

      MITAC AMERICA’S MOTION TO STRIKE FN 1
                                                                                   Perkins Coie LLP
      (No. 2:18-cv-1543 RAJ) – 1                                             1201 Third Avenue, Suite 4900
                                                                               Seattle, WA 98101-3099
                                                                                 Phone: 206.359.8000
     142817332.1                                                                  Fax: 206.359.9000
                   Case 2:18-cv-01543-RAJ Document 93 Filed 01/09/19 Page 3 of 5




 1                  partners such as ourselves . . . The expertise acquired by these employees is rare and
                    extremely valuable. It is very hard to acquire or replace.” (Dkt. 1-17)1
 2

 3            Similarly, as documented in Exhibit I to the Complaint, Bombardier portrays normal

 4   competition for qualified employees as “reprehensible,” “unfair competition,” and “illegal

 5   solicitation.” (Dkt. 1-18 at 3, 5) This “reprehensible” conduct included things like meeting

 6   candidates in coffee shops near where the candidates worked, “targeting” employees with

 7   relevant expertise, contacting candidates multiple times and offering increasing compensation

 8   packages. Id. Notably, the correspondence quoted above was each accompanied by a clear

 9   demand that the hiring and solicitation of Bombardier employees must stop. Of course, had the

10   Defendants acquiesced, this would have solved Bombardier’s employee attrition problems

11   without requiring Bombardier to increase pay or improve working conditions.

12            Nor are these the only examples of the robust “plausible support” found in the record. For

13   example, faced with the unrebutted declarations of the served individual defendants (who state

14   unequivocally under oath that they have never used or disclosed the “emailed” documents),

15   Bombardier insists on proceeding with the Motion and instead offers to narrow the scope of the

16   requested injunction in an apparent attempt to make its position seem more reasonable. For

17   example, Bombardier now apparently wants only that the eleven (11) emailed documents be

18   destroyed. (Dkt. 86 at 5). But this is something that could easily have been addressed with an

19   agreement were it truly Bombardier’s goal. Again, Bombardier’s own words undermine its 11th

20   hour revision. In previous correspondence, Bombardier specifically demanded that no evidence

21   relevant to its allegations be destroyed. E.g., (Dkt. 1-12 at 13) (“we demand that AeroTEC and

22   each of the former employees refrain from deleting, altering or destroying any potentially

23   relevant information relating to the present dispute”).

24

25
              1
                 The fact that Bombardier’s demands to stop hiring its employees were sometimes accompanied by a
26   stated rationale that the employees may have been exposed to Bombardier trade secrets is irrelevant, as exposure to
     trade secrets cannot justify a wholesale demand to cease soliciting and hiring a company’s employees.
      MITAC AMERICA’S MOTION TO STRIKE FN 1                                                 Perkins Coie LLP
      (No. 2:18-cv-1543 RAJ) – 2                                                     1201 Third Avenue, Suite 4900
                                                                                       Seattle, WA 98101-3099
                                                                                         Phone: 206.359.8000
     142817332.1                                                                          Fax: 206.359.9000
                   Case 2:18-cv-01543-RAJ Document 93 Filed 01/09/19 Page 4 of 5




 1            MITAC America and the other served defendants have no need or interest in using the
 2   eleven emailed documents, have explicitly advised Bombardier of that fact, and have voluntarily
 3   agreed to the ever-narrowing relief sought by Bombardier. (Dkt. 71 at 16) As a result, the request
 4   for the increasingly narrower preliminary injunction is inexplicable unless there is an underlying,
 5   alternative motive: to obtain the extraordinary relief of a public court order that will chill other
 6   employees from considering job offers with the defendants (or other aerospace companies), and
 7   perhaps even slow sales of the Mitsubishi Regional Jet. That is not only a reasonable inference.
 8   It is the only plausible inference. Saying so directly is not remotely a violation of the RPC.
 9            MITAC America’s position and argument is well-supported by facts that are in the record
10   and not in dispute. Spurious allegations of professional misconduct, such as that in footnote 1 of
11   Bombardier’s Reply have no place before this Court or in this lawsuit. To ensure that such
12   serious (but unjustified) accusations do not become the norm, MITAC America respectfully asks
13   the Court to order Bombardier to remove footnote 1 and file a corrected Reply Brief.
14            RESPECTFULLY SUBMITTED this 9th day of January 2018.
15                                                        /s/ Jerry A. Riedinger
                                                          Jerry A. Riedinger, WSBA No. 25828
16                                                        Mack H. Shultz, WSBA No. 27190
                                                          Mary Z. Gaston, WSBA No. 27258
17                                                        Perkins Coie LLP
                                                          1201 Third Avenue, Suite 4900
18                                                        Seattle, WA 98101-3099
                                                          Telephone: 206.359.8000
19                                                        Facsimile: 206.359.9000
                                                          E-mail: JRiedinger@perkinscoie.com
20                                                        E-mail: MShultz@perkinscoie.com
                                                          E-mail: MGaston@perkinscoie.com
21
                                                          Attorneys for Defendant Mitsubishi Aircraft
22                                                        Corporation America Inc.
23

24

25

26

      MITAC AMERICA’S MOTION TO STRIKE FN 1                                       Perkins Coie LLP
      (No. 2:18-cv-1543 RAJ) – 3                                            1201 Third Avenue, Suite 4900
                                                                              Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
     142817332.1                                                                 Fax: 206.359.9000
                   Case 2:18-cv-01543-RAJ Document 93 Filed 01/09/19 Page 5 of 5




 1                                     CERTIFICATE OF SERVICE
 2            I certify under penalty of perjury that on January 9, 2019, I electronically filed the

 3   foregoing with the Clerk of the Court using the CM/ECF system, which will send notification of

 4   such filing to the email addresses indicated on the Court’s Electronic Mail Notice List.

 5

 6    DATED this 9th day of January 2019.                  /s/ Jerry A. Riedinger
                                                           Jerry A. Riedinger, WSBA No. 25828
 7                                                         Perkins Coie LLP
                                                           1201 Third Avenue, Suite 4900
 8                                                         Seattle, WA 98101-3099
                                                           Telephone: 206.359.8000
 9                                                         Facsimile: 206.359.9000
                                                           E-mail: jriedinger@perkinscoie.com
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

      CERTIFICATE OF SERVICE
                                                                                   Perkins Coie LLP
      (No. 2:18-cv-1543 RAJ) – 1                                            1201 Third Avenue, Suite 4900
                                                                              Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
     142817332.1                                                                 Fax: 206.359.9000
